UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 4, 2011 SPRINT NEXTEL CORPORATION (Exact name of Registrant as specified in its charter) Kansas 1-04721 48-0457967 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6200 Sprint Parkway, Overland Park, Kansas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (800) 829-0965 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 4, 2011, Sprint Nextel Corporation (“Sprint”) announced that Joseph J. Euteneuer has been appointed as the company’s Chief Financial Officer effective April 4, 2011. Mr. Euteneuer will succeed Robert H. Brust, who will resign as Chief Financial Officer on April 4, 2011. Mr. Brust will remain with Sprint through April 30, 2011, in order to transition his responsibilities. As previously disclosed in our Form 8-K filed with the Securities and Exchange Commission on December 21, 2010, Mr. Euteneuer has been serving since September 12, 2008 as Executive Vice President, Chief Financial Officer of Qwest, a telecommunications carrier providing local and long distance voice, data and internet wireline services as well as wireless and digital television services through certain partnerships. Previously, Mr. Euteneuer served as Executive Vice President and Chief Financial Officer of XM Satellite Radio Holdings Inc., a satellite radio provider, from 2002 until September 2008 after it merged with SIRIUS Satellite Radio, Inc. Prior to joining XM, Mr. Euteneuer held various management positions at Comcast Corporation and its subsidiary, Broadnet Europe. Item 9.01 Financial Statements and Exhibits. (d) Exhibits The following exhibits are filed with this report: Exhibit No. Description Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPRINT NEXTEL CORPORATION Date: April 4, 2011/s/ Timothy O'Grady By: Timothy O’Grady Assistant Secretary EXHIBIT INDEX Exhibit No. Description Press Release
